    8:19-cr-00289-LSC-MDN Doc # 6 Filed: 09/18/19 Page 1 of 2 - Page ID # 40


                                                                                             FILED
                         IN THE UNITED STATES DISTRICT COURT                          U.S. OISTRICT COURT
                                                                                    DISTRICT OF NE GfV\SK :
                             FOR THE DISTRICT OF NEBRASKA
                                                                                    2019 SEP 18 PM 3: 27
UNITED STATES OF AMERICA,
                                                                                    o, .-- 1~t   0, 1 h. . C:;L   :-r,;,
                       Plaintiff,
                                                                       . 8:19CR2 ~
       vs.
                                                                    INDICTMENT
                                                                   18 U .S.C. § 875(c)
DAVID ALAN ROBERTS,                                                           ?



                       Defendant.


       The Grand Jury charges that

                                             COUNTI

       On or about the 3rd day of September, 2019, in the District ofNebraska and elsewhere, the

defendant, DAVID ALAN ROBERTS, knowingly and willfully did transmit in interstate

commerce from the State of Nebraska to the State of California, a communication, to wit: a cellular

telephone .call to R.M., whose identity is known to · the Grand Jury, and the communication

contained a threat to injure others, specifically that he was going to go on a shooting spree because

he had been misled and _mistreated by his former employer and other prospective erp_ployers,

including an employer in the State of Michigan.

       In violation of Title 18, United States Code, Section 875(c).


                                                     A TRUE BILL.




                                                     FOREPERSON/



       The United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.


                                                 1
8:19-cr-00289-LSC-MDN Doc # 6 Filed: 09/18/19 Page 2 of 2 - Page ID # 41




                                   2
